


110 HRES 684 EH: Congratulating Shawn Johnson on her victory

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 684
		In the House of Representatives, U.
		  S.,
		
			November 13, 2007
		
		RESOLUTION
		Congratulating Shawn Johnson on her victory
		  in becoming the 2007 World Artistic Gymnastics Champion in women’s
		  gymnastics.
	
	
		Whereas Shawn Johnson won four gold medals at the 2007 Pan
			 American Games in Rio de Janiero for team competition, all around, uneven bars,
			 and balance beam, as well as one silver medal for floor;
		Whereas Shawn Johnson won the 2007 Visa Championships in
			 San Jose, California, to become the United States champion in
			 gymnastics;
		Whereas Shawn Johnson won three gold medals at the 2007
			 World Artistic Gymnastics Championships in Stuttgart, Germany, making her the
			 2007 world all-around champion, one of only four American women to have
			 achieved such recognition; and
		Whereas Shawn Johnson has brought great pride and honor to
			 her family, friends, and the citizens of Iowa with her numerous accomplishments
			 at the age of 15: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Shawn Johnson on her outstanding accomplishment in becoming the
			 2007 World Gymnastics Champion in women’s gymnastics.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
